Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JEFF SHOULDERS                                     GREGORY F. ZOELLER
Law Offices of Steven K. Deig, LLC                 Attorney General of Indiana
Evansville, Indiana
                                                   ERIC P. BABBS
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana

                                                                                    FILED
                                                                                 Nov 16 2012, 9:14 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                         CLERK
                                                                                       of the supreme court,
                                                                                       court of appeals and
                                                                                              tax court




JERRY KAISER, JR.,                                 )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 82A01-1203-CR-124
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                        The Honorable Robert J. Pigman, Judge
                           Cause No. 82D02-1107-FB-746


                                       November 16, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Jerry Kaiser appeals his convictions of Class B felony dealing methamphetamine1 and

Class D felony possession of methamphetamine.2 He argues his confession was involuntary

and, thus, the trial court abused its discretion when it admitted evidence discovered as a result

of the confession. We affirm.

                               FACTS AND PROCEDURAL HISTORY

          On July 8, 2011, Officer Craig Pierce went to Kaiser’s residence to investigate a

report there was a methamphetamine lab on the premises. Prior to his arrival at Kaiser’s

house, Officer Pierce discovered there were two outstanding arrest warrants for Kaiser.

Officer Pierce knocked on Kaiser’s door. Kaiser answered the door and stepped outside to

speak with Officer Pierce regarding the narcotics investigation. Kaiser denied knowledge of

such activity, and Officer Pierce called for backup.

          Officer Pierce then escorted Kaiser to his police car and confirmed the outstanding

warrants. When Officer Eric Belford arrived, Officer Pierce handcuffed Kaiser and placed

him under arrest based on the outstanding warrants. Officer Pierce asked Kaiser for consent

to search Kaiser’s house, and Kaiser refused. Officer Pierce indicated he was concerned for

the safety of other residents, as there had recently been a methamphetamine lab explosion in

the area. Kaiser told the officers there was methamphetamine in the house, but he was

unsure if there was an active lab.




1
    Ind. Code § 35-48-4-1.
2
    Ind. Code § 35-48-4-6.1.
                                               2
       Based on Kaiser’s admission, Officer Pierce contacted Detective Heath Stewart of the

Evansville/Vanderburgh County Drug Task Force. Detective Stewart questioned Kaiser and,

based on that conversation and Kaiser’s earlier admission to Officer Pierce, applied for a

search warrant of Kaiser’s home. The search warrant was approved, and officers found a

bottle of Liquid Fire, a can of Coleman fuel, instant cold packs, lithium batteries, two-liter

bottles, one twenty-ounce bottle, salt, coffee filters, an empty pseudoephedrine box and

blister pack, and plastic tubing. Officers identified all of those as items commonly necessary

for the manufacture of methamphetamine. The officers also found a brown substance that

tested positive for methamphetamine.

       The State charged Kaiser with Class B felony dealing in methamphetamine and Class

D felony possession of methamphetamine. Kaiser filed a pre-trial motion to suppress the

evidence obtained from the search of his residence, which the trial court denied. Kaiser

renewed his objection to the admission of the evidence during his jury trial. The jury found

Kaiser guilty on both counts. The court entered both convictions and sentenced Kaiser to

fifteen years executed.

                             DISCUSSION AND DECISION

       Kaiser did not seek interlocutory review of the denial of his motion to suppress but

instead appeals following trial. This issue is therefore “appropriately framed as whether the

trial court abused its discretion by admitting the evidence at trial.” Lundquist v. State, 834
N.E.2d 1061, 1067 (Ind. Ct. App. 2005). Our review of rulings on the admissibility of

evidence is essentially the same whether the challenge is made by a pre-trial motion to

                                              3
suppress or by trial objection. Id. We do not reweigh the evidence, and we consider

conflicting evidence most favorable to the trial court’s ruling. Id. However, we must also

consider the uncontested evidence favorable to the defendant. Id.

          When a defendant challenges the admissibility of his confession,

          the State must prove beyond a reasonable doubt that the confession was given
          voluntarily. The voluntariness of a confession is determined from the “totality
          of the circumstances.” In turn, the “totality of the circumstances” test focuses
          on the entire interrogation, not on any single act by police or condition of the
          suspect. We review the record for evidence of inducement by way of violence,
          threats, promises, or other improper influences.

Washington v. State, 808 N.E.2d 617, 622 (Ind. 2004) (citations and footnote omitted).

Kaiser argues he was improperly influenced to give a confession because Officer Pierce was

“pretty irate,” (Tr. at 58), and threw trash at Kaiser’s feet. Therefore, he asserts, the evidence

gleaned from the search of his residence was inadmissible as fruit of the poisonous tree. We

disagree.

          Officer Pierce testified he arrested Kaiser and read him his Miranda3 rights after

Officer Belford arrived on the scene, and Kaiser indicated he understood his rights. Officer

Pierce then asked Kaiser if there was a methamphetamine lab in Kaiser’s house, and Kaiser

told him “he had some methamphetamine in the house but he wasn’t sure if there was an

active lab or not.” (Id. at 106.) When asked during the suppression hearing if he threw trash

at Kaiser, Officer Pierce said he did not. After Kaiser admitted there was methamphetamine




3
    Miranda v. Arizona, 384 U.S. 436 (1966), reh’g denied.
                                                     4
in the house, Officer Pierce contacted Detective Stewart, who obtained a search warrant,

searched the residence, and found the methamphetamine and many items necessary for its

manufacture that were the basis for Kaiser’s convictions.

      Kaiser’s argument is an invitation for us to reweigh the evidence, which we cannot do.

See Lundquist, 834 N.E.2d at 1067. Therefore, we hold the trial court did not abuse its

discretion when it admitted the evidence found in Kaiser’s home. Accordingly, we affirm.

      Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                            5